DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
	Persson et al. (US 20160135007) teaches a method of determining the geographic location of a portable electronic device in a radio communications network. The method comprises the steps of: transmitting radio signals from a plurality of first network transmitters; receiving, in the network, a measurement signal from the portable electronic device, which measurement signal comprises, for each transmitted radio signal, a plurality of data samples obtained in the electronic device from the respective transmitted signal at different time points during a measurement period with movement of the portable electronic device, and local position data associated to each data sample obtained from a local positioning unit in the electronic device, so as to form a synthetic antenna array; obtaining, in the network, a direction measurement between the electronic device and the first network transmitter from the synthetic antenna array; obtaining geographic location data for the first network transmitter; and identifying geographic location data of the portable electronic device based on the direction measurement and the geographic location data for the first network transmitter. 
 Alizadeh-Shabdis (US 20080248741) teaches a method of estimating a bearing of a WLAN-enabled device includes estimating a speed and geographic location of the device and receiving signals transmitted by an access point, including a first message and a second message. The method further includes accessing a database to determine the geographic location of the access point, determining an actual time of arrival value of the second message, and determining a time difference of arrival value for the second message based on the actual time of arrival of the second message and an expected time of arrival of the second message, which is based on an actual arrival time of the first message. Estimating the bearing of the device is based on the estimated speed and location of the device, the time difference of arrival value, and the location of the access point.
Dickman et al. (US 20130154880) teaches a method is provided for adaptive processing in a navigation system. Temporal filtering is applied to each of a plurality of input streams to provide a plurality of filtered input streams which each mitigate temporally correlated interference. A covariance matrix representing the plurality of filtered input streams is generated. A plurality of correlation results is generated, each representing one of the plurality of filtered input streams. A beam-forming weight is calculated for each input stream from the covariance matrix and the plurality of correlation results to mitigate spatially correlated interference.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “processing, by the device, received broadband communication signals by performing a carrier phase measurements for each position of the device; determining, by the device, a direction of arrival (DOA) of received broadband communication signals relative to the antenna based on the processing and measurements for each position, wherein multipath error is suppressed based on determined (DOA) of received broadband communication signals, wherein determining direction of arrival (DOA) of received broadband communication signals includes estimating all paths from the receiver including line of sight and non-line of sight, selecting line of sight path, performing a beam forming operation to combine line of sight contributions and suppress multipath error and processing a beamformed signal to determine the navigation observable; and outputting, by the device, a navigation observable based on determined direction of arrival.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641